Case 1:18-cv-00289-|LG-ST Document 106 Filed 11/08/18 Page 1 of 3 Page|D #: 3730

Katten

Katten Muchin Rosen man LLF

525 W. Monroe Street
Chicago, |L 60661-3693
312.902.5200 tel
www.katten|aw.com

JONATHAN L. MARKS
jonathan.marks@katten|aw.com
312.902.5337 direct
312.577.1061 fax

November 8, 2018

VIA ELECTRONIC FILING
Magistrate Judge Steven L. Tiscione
United States District Court

225 Cadman Plaza East

Courtroom N504, Chambers Room N5 03
Brooklyn, NY 11201

Re: State Farm v. Parisien, et al., No. 1:18-cv-00289-ILG-ST - Second Motion to
Compel DME Defendants’ Discovery Responses

Dear Magistrate Judge Tiscione:

Plaintiffs State Farm Mutual Automobile lnsurance Company and State Farm Fire and
Casualty Company (together, “State Farm Entities”) previously moved to compel the DME
Defendants1 to provide: (l) complete responses and all responsive documents to Plaintiffs’ First
Set of Document Requests, and (2) complete, verified answers to Plaintiffs’ First Set of
Interrogatories. Dkt. 83. As detailed in their first Motion to Compel, the State Farm Entities
moved after informally granting the DME Defendants numerous extensions; at that time, over
two months had passed since Defendants’ discovery responses Were originally due. See id.

On August 9, 2018, the Court granted the State Farm Entities’ Motion to Compel, and
ordered that “DME Defendants Will produce all outstanding discovery responses by October
5, 2018.” Dkt. 85 (emphasis added); cf Ex. l, 8/9/ 18 Hrg. Tr. at 6:23-7:4 (noting that if
Professional Defendants did not comply With their deadline, the Court “Will award sanctions in
the amount of the plaintiffs’ costs for the various motions to compel that have had to be made”;
11:3-13 (informing counsel for Blackman that October 5, 2018 Was “a hard deadline, so if it’s
not done by then, expect there to be sanctions imposed”).

On October 4, 2018, counsel for the DME Defendants requested “an extension to October
22_” Ex_ 2, 10/4/ 18 E-Mail Thread. Counsel for State Farm did not object to the extension, but
noted that it Would “have to be cleared With the court since [the October 5 , 2018] deadline Was
set by court order,” and provided a template letter motion for the DME counsel’s convenience.
Id. The DME Defendants did not file any such motion With the Court, and no extension Was
granted.

 

1 The “DME Defendants” include (l) Maiga Products Corporation (“Maiga Products”), (2) Madison Products of
USA, Inc. (“Madison Products”), (3) Quality Health Supply Corp. (“Quality Health”), (4) Personal Home Care
Products Corp. (“PHCP”), and (5) AB Quality Health Supply Corp. (“AB Quality Health”).

Case 1:18-cv-00289-|LG-ST Document 106 Filed 11/08/18 Page 2 of 3 Page|D #: 3731

November 8, 2018
Page 2

On October 22, 2018, counsel f`or the DME Def`endants advised State Farm that “some
documents” were available f`or collection. Ex. 3, 10/22/ 18 A. Fisher E-Mail to A. Wong. The
DME Def`endants did not provide interrogatory answers or written responses to document
requests, but rather produced only incomplete tax returns f`or the DME Def`endantsz; bank records
f`or only 2 of` the 5 DME Def`endants3; incorporation documents; one lease; and DME invoices
between Quality Health and Precision Medical Supply LLC f`rom 2015-2016, and between AB
Quality Health and Precision Medical Supply LLC f`rom 2016-2018.4 These records represent a
small f`raction of` what has been requested. Furthermore, without written responses to the
document requests it is not possible to know the f`ull extent of` what is being withheld.

On October 24, 2018, counsel f`or State Farm sent a letter advising that if` it did not
receive f`ull and complete discovery responses, including (1) complete responses and production
of` all responsive documents to Plaintif`f`s’ First Set of` Document Requests, and (2) complete,
verified answers to Plaintif`f`s’ First Set of` Interrogatories, by Friday, October 26, 2018, the State
Farm Entities would again move to compel and seek other appropriate relief` f`rom the Court. Ex.
4, 10/24/2018 Letter A. Raven to A. Fisher and transmittal Email. Counsel f`or the DME
Def`endants responded that written responses would be provided “by Monday [October 29, 2018]
close of` business,” and State Farm agreed to this additional extension. Ex. 5, A. Raven and A.
Fisher Email Thread.

On October 29, 2018, counsel f`or the DME Def`endants asked f`or “a f`ew more days” to
provide the outstanding discovery responses. Ex. 5. The State Farm Entities agreed to this
additional extension, but advised that they could not agree to any more extensions beyond
November 1. Id. November 1, 2018 came and went with no communication or request f`or
additional extension f`rom the DME Def`endants. lt has now been over one week since even this
extension, and not only have the DME Def`endants f`ailed to provide any additional responses,
they have not responded to or contacted the State Farm Entities regarding the discovery requests.

Despite the Court’s clear directive over three months ago, and the numerous extensions
granted, the DME Def`endants have still f`ailed to provide their outstanding discovery responses.
Over five months have passed since Def`endants’ discovery responses were due. The DME
Def`endants have waived their right to object.5 “When a party f`ails to respond to discovery

 

2 Production included tax returns only for 2015 for Maiga Products, Madison Products, and PHCP, and tax returns
only for 2016 for Quality Health and AB Quality Health.

3 Production included only bank records related to a single Quality Health account at TD Bank and a single AB
Quality Health account at TD Bank. No bank records were produced related to Maiga Products, Madison Products,
or PHCP.

4 As discussed in the State Farm Entities’ first Motion to Compel (Dkt. 83), the DME Defendants made a prior
limited production in July 2018 containing medical records and bills related to (l) DME Defendant, Quality Health;
(2) Professional Defendant, MSB Physical Therapy, P.C.; and (3) third-party, Maria Masiglia, P.T. No medical
records have been produced related to the remaining four DME Defendants.

5 “A failure to respond or object to a discovery request in a timely manner waives any objection which may have
been available.” Cohalan v. Gem`e Industrl`es, Inc., 276 F.R.D. l6l, 163 (S.D.N.Y. 2011) (quoting UBS Intern. Inc.
v. Itete Brasl`l Instalacoes Telefom`cas Ltd., 2010 WL 743371, at *3 (S.D.N.Y. Feb. 24, 2010); see also Labarbera v.
Absolute Truckz'ng, Inc., 2009 WL 2496463, at *l (E.D.N.Y. Aug. 12, 2009) (“lt is well established that by failing to
respond or object to a discovery request in a timely manner, a party waives any objection which may have been

2

Case 1:18-cv-00289-|LG-ST Document 106 Filed 11/08/18 Page 3 of 3 Page|D #: 3732

November 8, 2018
Page 3

requests, Rule 37 permits the requesting party to apply for an order compelling disclosure or
discovery.” Tangorre v. Mako ’s, lnc., 2002 WL 206988, at *3 (S.D.N.Y. 2002) (citing Fed. R.
Civ. P. 37(a)). Rule 37 and the Court’s prior order further authorizes the Court to impose
sanctions when a party violates the Court’s discovery order, and/or when a party fails to comply
with discovery requests. Fed. R. Civ. P. 37(b)(2); Fed. R. Civ. P. 37(d); see also Tangorre, 2002
WL 206988, at *5; Daval Sl‘eel Proa's. v. M/V Fakrea'l`ne, 951 F.2d 1357, 1365 (2d Cir. 1991)
(“A district court has wide discretion in imposing sanctions, including severe sanctions, under
Rule 37(b)(2)”).

Accordingly, State Farm Mutual and State Farm Fire request that the Court order the
DME Defendants to (1) provide complete responses to Plaintiffs’ First Set of Document
Requests, and (2) serve complete, verified answers to Plaintiffs’ First Set of lnterrogatories, by a
date certain, and grant such other relief as the Court finds just and proper.

Respectfully submitted,
/s/Jonathan L. Marks

Jonathan L. Marks

 

available.”); Eldaghar v. Cily ofNew York Dept. of Cl`lywl`de Adml`n. Servs., 2003 WL 22455224, at *l (S.D.N.Y.
Oct. 28, 2003) (“lf a party fails to file timely objections to document requests, such a failure constitutes a waiver of
any objections which a party might have to the requests.”).

